Justice MULLARKEY
dissenting.
The majority affirms the trial court’s suppression order because the investigating officer, Officer Philip Casias, lacked adequate justification to make an investigatory stop of the defendant, Joseph Jason Salazar (Salazar). See maj. op. at 507. In its ruling, the majority refuses to address the People’s argument that the initial encounter between Officer Casias and Salazar was consensual because it finds that the People failed to raise this issue in the trial court. See maj. op. at 507. In my opinion, we should address the People’s argument and find that the initial encounter between Officer Casias and Salazar was a consensual interview. Accordingly, I respectfully dissent.
*508On August 20, 1997, the Pueblo Police Department received an anonymous tip that a person was selling cocaine at a certain bar. The tipster described the alleged drug dealer in significant detail and stated that the cocaine was in the person’s right shoe. When Officer Casias arrived at the bar, he found Salazar, who matched the tipster’s description, sitting at a table in the bar. Officer Casias approached Salazar and asked him to go outside. Salazar responded by standing-up and walking outside. See maj. op. at 504. Once outside, Salazar consented to the search'of his person which led to the discovery of the evidence and statements made by Salazar that were suppressed in this case.
The trial court found that Salazar’s consent to the search of his person was given knowingly, voluntarily and intelligently. See maj. op. at 504. The trial court also stated:
And I don’t think there’s any question that when the officer asked the defendant to come outside, whether that constituted a custodial interrogation setting or not, it .was, in fact, a seizure of the defendant.
The trial court ruled that Salazar was improperly stopped. It suppressed the evidence seized and statements made by Salazar as a -result of the stop. See maj. op. at 504.
Three types of police-citizen' encounters exist: (1) arrest, (2) investigatory stop, and (3) consensual interview. See People v. Johnson, 865 P.2d 836, 842 (Colo.1994). Only the first two implicate the protections of the Fourth Amendment of the United States Constitution and article II, section 7, of the Colorado Constitution. See id. Thus, while an arrest requires probable cause and an investigatory stop requires reasonable suspicion, a consensual interview requires neither. See id. In determining whether a seizure occurred, the court must look at the totality of the circumstances surrounding the incident and determine whether or not a reasonable person would.believe he or she was free to leave and/or to disregard the official’s request for information. See People v. Hill, 929 P.2d 735, 738-39 (Colo.1996).
The majority refuses to address whether the initial encounter between Officer Casias and Salazar was a consensual interview because it asserts that the issue was not raised at the trial court. See maj. op. at 507. Contrary to the majority, I believe that the issue regarding the initial encounter was raised and the trial court ruled that this encounter was not consensual.
The consensual encounter issue was raised by the defense counsel who argued at the hearing that the initial encounter was not consensual because Salazar was not free to leave. Salazar’s counsel contended that “I don’t think this is a situation where you have consensual contact between the police and a citizen,” and argued that Salazar was not free to leave when Officer Casias asked him to go outside. Salazar’s counsel explicitly stated:
And that’s what his [Officer Casias’s] intent is in this case, Judge — when a person believes that they’re in custody when an officer directs you to go outside with them, and then when you go outside there’s another officer standing there.... He’s never told that he is free to leave.... He’s never told that he doesn’t'have to consent.
In its oral ruling, the trial court accepted the defense counsel’s argument. Although it held that Salazar consented to the search of his person, particularly his shoe, the court held that Salazar was seized inside the bar because he was not free to leave. Because Salazar raised the issue of whether the initial encounter was consensual, and the trial court ruled that it was not, we should address this issue on appeal. It is clearly the dispositive trial court ruling in this case and there is no valid reason, to ignore it.
The question, then, is whether a police officer may approach and speak to a person in a public place, such as a bar. In my view, the propriety of the officer’s conduct is well settled in the case law. See People v. Morales, 935 P.2d 936, 939 (Colo.1997) (upholding, as within the scope of a consensual interview, officers’ actions in airport which included identifying themselves and displaying their badges; requesting to examine defendant’s identification and airline tickets; and asking defendant where he lived and why he was in Denver); Johnson, 865 P.2d at 843 (holding that encounter lasting for a few minutes in which officers ap*509proached defendant at airport and asked to examine defendant’s ticket and identification was a consensual interview); People v. T.H., 892 P.2d 301, 303 (Colo.1995) (finding a consensual interview where police officer approached defendant who was loitering outside of an establishment and requested identification). Thus, I would conclude that the officer was free to approach Salazar and to speak to him in the bar. No reasonable suspicion was needed.
The proper test to determine whether the officer seized Salazar in the bar is whether a reasonable person would have felt free to decline the officer’s request. See Florida v. Bostick, 501 U.S. 429, 436, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991) (applying free-to-de-eline -request test to case in which police boarded bus and approached defendant and stating free-to-leave test was not applicable). An encounter does not become a seizure if a suspect responds to an officer’s request merely due to the inherent social pressure to cooperate with the police, see People v. Cascio, 932 P.2d 1381, 1388 (Colo.1997), or if the police do not inform the individual that he or she is free not to cooperate, see People v. Melton, 910 P.2d 672, 676 (Colo.1996). There is nothing in the record to indicate that the encounter was anything other than consensual. The officer did not stop Salazar. Rather, he walked up to Salazar who was seated in the bar and began talking to him. This case is analogous to many cases we have decided in which a car is parked and the officer approaches to ask the driver questions. In such a case, there is no stop and we have held that the officer may ask appropriate questions. See Cascio, 932 P.2d at 1387-88 (officers parked their car and approached defendant’s parked vehicle); Hill, 929 P.2d at 739 (officers on foot patrol approached parked vehicle). There was no showing of force, no display of a weapon, and no touching of the defendant. Compare Melton, 910 P.2d at 677 (finding consensual interview and noting officers approached in a non-threatening manner without their guns drawn), with People v. Diaz, 793 P.2d 1181, 1186 (Colo.1990) (holding no consensual interview because of show of authority by three officers who confronted defendant in a bar). All that happened was that Officer Casias requested that Salazar come outside, and Salazar complied by walking outside. As they were walking outside, Officer Casias asked Salazar two identification questions to which Salazar responded by giving Officer Casias his name and date of birth. Officer Casias stated that he never indicated that Salazar had to go with him and there is no evidence to the contrary. Based on the evidence in the record, I would hold that the initial encounter between Officer Casias and Salazar was a consensual interview.
Given that Salazar consented to a search of his person, I would hold that the trial court erred by suppressing the evidence and statements in this case. Accordingly, I respectfully dissent.
I am authorized to say that CHIEF JUSTICE VOLLACK and JUSTICE KOURLIS join in this dissent.